Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 4/20/22 is acknowledged and has been entered.  

2.  Claims 1, 6, 10, 11, 13, 16 and 45-49 are presently being examined.

3.  Applicant’s amendment filed 4/20/22 has overcome the prior rejection of record of claims 21 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Applicant has presently canceled claims 21 and 22.

4.  Applicant’s arguments in the amendment and response filed 4/20/22 are persuasive and have overcome the prior rejection of record of claims 1, 10, 11, 13, 16, 21 and 22 under 35 U.S.C. 112(a) or 25 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
experimentation.

5.  Applicant is reminded that the terminal disclaimer filed on 7/20/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10,259,858 has been reviewed, is accepted, and is sufficient to overcome the prior rejection of record of claims 1, 10, 11, 13, 16, 21 and 22 as being rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 19, 22 and 23 of U.S. Patent No.10,259,858.  

REASONS FOR ALLOWANCE

6.  The following is an Examiner's statement of reasons for allowance: 

     a.  Claims 1, 6, 10, 11, 13, 16 and 45-49 are pending and are allowable.

     b.  The terminal disclaimer filed 7/20/20 over U.S. Patent Serial No. 10,259,858 is 		acceptable.

     c.	The non-natural, modified 1-2 domain molecule comprising an amino acid sequence having at least 95% identity to the amino acid sequence of SEQ ID NO: 17 with C103S and R162G substituent amino acid residues, a variant of ULBP3 having enhanced affinity binding to NKG2D activating receptor on NK cells, is not taught or suggested by the prior art.

     d.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600
	
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644